DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Claims 8, 11 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2021.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burges et al. (USPAP       2002/0184,272), hereinafter, “Burges”, in view of Chui et al. (USPAP       2005/0276,504), hereinafter, “Chui”.

               Regarding claim 7 Burges teaches, transforming the plurality of elements representing pixels of the digital image to a representation depending on an invertible linear mapping, wherein the invertible linear mapping maps an input of the plurality of elements to the representation (Please note, paragraph 0006. As indicated wavelet-based data compression is a three-step process involving data transformation, quantization and lossless encoding. More specifically, during the first step of the process the data is transformed. A wavelet transformation is performed using wavelet decomposition on the data to obtain wavelet coefficients. Wavelet decomposition is a linear, invertible mapping of the data from one space to another space. This mapping or transformation yields the wavelet coefficients); transmitting or storing the representation (Please note, paragraph 0039. As indicated the encoded bitstream may be utilized, stored or transmitted).        

   Chui teaches, at least one autoregressive convolution (Please note, paragraph 0005. As indicated Kernel methods, such as moving average (MA) filtering, infinite impulse response (IIR) or autoregressive moving average (ARMA) filtering (i.e., MA in conjunction with autoregressive feedback), and convolution filtering, may be more effective in reducing Gaussian noise).
   Burges & Chui are combinable because they are from the same field of endeavor.
   At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this autoregressive convolution operation of Chui in Burges’s invention.
   The suggestion/motivation for doing so would have been as indicated on column paragraph 0005, “may be more effective in reducing Gaussian noise”.
               Therefore, it would have been obvious to combine Chui with Burges to obtain the invention as specified in claim 7.
               Regarding claim 9, Chui teaches, wherein a plurality of digital images of a digital video are processed according to the method (Please note, paragraph 0042. As indicated the filter kernel may be included as a pre-filter or pre-coder in an image or video compression system that uses an image or video compression methodology such as JPEG, JPEG-2000, MPEG).
               Regarding claims 10 and 12, similar analysis as those presented for claim 7, are applicable.
               







Allowable Subject Matter


Claims 1-6, 13 and 18-29 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein transforming the plurality of elements representing pixels of the digital image to a representation depending
on an invertible linear mapping, the invertible linear mapping, mapping an input of the plurality of elements to the representation; modifying the representation to determine a modified representation depending on the representation; determining a plurality of elements representing pixels of an enhanced digital image depending on the modified representation and transforming the modified representation depending on an inversion of the invertible linear mapping, wherein the invertible linear mapping includes at least one autoregressive convolution.










Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, August 23, 2021